Review of a determination of the State Tax Commission denying petitioner’s claim for refund of sales tax and penalties imposed under article 17, section 391, of the Tax Law (.Laws of 1933, chap. 281). Petitioner, a domestic corporation, with its place of business at New York city, was engaged in the business of selling monuments, headstones, foot-stones and mausoleums. Objection to the tax is based upon the ground that the monuments in question became attached to the real property and the sale thereof, *799therefore, constituted sales of tangible real property. Further objection is raised that the receipts from the sales are derived from lump sum contracts for the improvement of real property and that the sales price includes labor and services in addition to materials. Determination unanimously confirmed, with fifty dollars costs and disbursements. (See People ex rel. Foremost Studio, Inc., v. Graves, 246 App. Div. 130; People ex rel. Walker Engraving Corp. v. Graves, 243 id. 652; affd., 268 N. Y. 648.) Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.